Citation Nr: 0736178	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD). 

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected headaches.  

3.  Entitlement to an initial compensable rating for the 
service-connected residuals of a fracture of the second 
metacarpal of the right hand.

4.  Entitlement to service connection for residuals of a 
dislocated left thumb.

5.  Entitlement to service connection for a sleep disorder, 
claimed as insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1998 to March 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and August 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for residuals of dislocation of the left thumb and insomnia; 
and granted service connection for GERD, headaches, and 
residuals of a fracture of the second metacarpal of the right 
hand, with noncompensable ratings assigned for each of those 
disabilities.  The veteran disagreed with the denials of 
service connection for residuals of dislocation of the left 
thumb and insomnia, and disagreed with the initial 
noncompensable ratings assigned for the service-connected 
GERD, headaches, and residuals of a fracture of the second 
metacarpal of the right hand.  

During the pendency of the appeal, the RO issued a rating 
decision in September 2005 that increased the initial rating 
to 10 percent for the service-connected GERD and headaches, 
both effective from the effective date of service connection.  
As those awards did not constitute a complete grant of 
benefits, the issues remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  However, the veteran's 
representative subsequently notified the RO of the veteran's 
desire to withdraw from appellate status the issues of 
entitlement to initial ratings in excess of 10 percent for 
the service-connected GERD and headaches.  

At a VA examination in August 2005, the veteran was diagnosed 
with post-traumatic stress disorder (PTSD).  In the veteran's 
October 2007 Informal Hearing Presentation (IHP), the 
veteran's representative raised an informal claim of service 
connection for PTSD.  The matter is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  On September 8, 2005, prior to the promulgation of a 
decision in the appeal, the veteran, via his representative, 
indicated his request to withdraw from appellate status the 
issues of entitlement to initial ratings in excess of 10 
percent each for the service-connected GERD and headaches.  

2.  The service-connected residuals of a fracture of the 
second metacarpal of the right hand are manifested by minimal 
tenderness; however, the veteran has normal motion and 
function of the right hand with normal grip strength, full 
fisting, pointing function, opponens of thumb to all four 
lesser fingers, with all four approximating the mid palmar 
crease.  Neither ankylosis nor arthritis of the right second 
metacarpal has ever been demonstrated.  

3.  The preponderance of the medical evidence does not show 
any residual disability associated with the in-service left 
thumb dislocation injury.

4.  The veteran does not have a diagnosis of a formal sleep 
disorder, and his symptom of insomnia has been associated 
with an underlying psychological condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected GERD have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
initial rating in excess of 10 percent for the service-
connected headaches have been met.  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture of the 
right second metacarpal have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225, 5229 (2007).

3.  The criteria for service connection for residuals of a 
left thumb dislocation have not been met.  38 U.S.C.A. §§ 
101, 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

4.  The criteria for service connection for a sleep disorder, 
to include insomnia, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With regard to the service connection claims, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

With regard to the increased rating claim, here, the veteran 
is challenging the initial noncompensable evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

In this case, the veteran has withdrawn his appeals as to the 
issues of entitlement to initial ratings in excess of 10 
percent for the service-connected GERD and for the service-
connected headaches, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to those issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to initial 
ratings in excess of 10 percent for the service-connected 
GERD and service-connected headaches, and they are therefore 
dismissed.

III.  Service Connection

The veteran seeks service connection for residuals of a left 
thumb dislocation, and for a sleep disorder, claimed as 
insomnia.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Thumb

The veteran's service medical records reveal that the veteran 
sustained a left thumb "MP dislocation" in January 2003 
after a box dropped on his hand.  The veteran's hand was 
short casted for 4 weeks and then he wore a splint, without 
problems.  A follow-up report from February 2003 noted that 
the thumb was stable, with no interval problems.  In March 
2003, six weeks status post left thumb dislocation, the 
veteran had decreased range of motion and some pain, although 
it was improving.  The veteran was instructed to continue 
wearing a splint.  There is no subsequent follow-up treatment 
noted in the service medical records.  

At VA examination in May 2004, the veteran described the in-
service injury to the left thumb.  The veteran reported that 
the left hand was placed in a short arm cast for a few weeks, 
with subsequent improvement.  The veteran further reported 
that his left thumb was fully functional, currently, and 
asymptomatic unless forcefully adducted into the palm.  The 
diagnosis was, "Residual Left Thumb Injury."

At VA examination in August 2005, the examiner noted the 
service medical records documenting the left thumb 
dislocation, which was treated with "splicca" for a couple 
of weeks.  The examiner also noted that the veteran remained 
deployable, despite the thumb injury.  The veteran reported 
that he seldom had any symptoms in the left thumb, other than 
an occasional mild ache.  There was no dysfunction, and no 
adverse effect on daily activities or occupational duties.  
On examination of the left hand, the range of motion of all 
finger joints at MCP, PIP, and DIP was normal, full and 
painless.  The left thumb MCP was normal in flexion, 
extension, abduction, adduction, opponens motion and 
strength, and without laxity or stiffness or pain with 
motion.  There was no tenderness.  Function of the left hand 
was normal with full fisting, full gripping, opponens of the 
left thumb to the other four fingers, and all four lesser 
fingers of the left hand reached the mid palmar crease.  X-
ray studies of the left hand and wrist were negative.  The 
diagnosis was prior dislocation injury of the left thumb, 
resolved.  

In sum, the medical evidence in this case shows that the 
veteran sustained a left thumb dislocation injury during 
service in January 2003; however, there is no evidence of any 
current residual disability.  VA examinations in May 2004 and 
August 2005 were negative for any objective findings 
associated with the in-service left thumb injury.  X-ray 
studies were negative for arthritis, and the examiner in 
August 2005 specifically stated that the in-service injury 
was resolved.  There was no functional limitation, 
whatsoever, noted on examination.  

Entitlement to service connection for disease or injury is 
limited to cases in which such in-service incidents have 
resulted in a current disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).  There is no competent 
evidence of a current disability of the left thumb.  

The preponderance of the evidence is against the claim of 
service connection for residuals of a left thumb dislocation; 
there is no doubt to be resolved; and service connection for 
a left thumb dislocation is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  



Sleep Disorder

On the veteran's January 2004 separation examination report 
at discharge, the veteran reported that he had trouble 
sleeping.  

At VA Examination in May 2004, the veteran reported that he 
has had trouble going to sleep ever since he was in Iraq.  He 
typically stayed up until 3 AM almost nightly, watching 
television until he went to sleep.  He was able to sleep 
soundly once he fell asleep, and woke up refreshed.  The 
diagnosis was, "Initial insomnia, no formal sleep 
disturbance noted."

At VA examination in August 2005, the veteran reported 
insomnia, explaining to the examiner that he had trouble with 
initial insomnia as well as middle insomnia which began 
during service in Iraq.  The veteran explained that it took 
him a long time to get to sleep; that he lay there with a lot 
on his mind, and had trouble relaxing.  Additionally, once he 
fell asleep, he was awakened several times because of 
nightmares.  The examiner noted that the veteran had been 
diagnosed with PTSD, which would account for the trouble 
sleeping and the nightmares.  The examiner also noted that 
the veteran was prescribed trazadone and amytryptiline, which 
he reported had helped somewhat in improving his sleep, but 
the problem was not completely resolved.  The veteran was 
able to function adequately during the day in his job duties, 
although sometimes he felt understandably tired the next day 
after not sleeping well.  The examiner indicated that the 
veteran's symptoms did not represent a formal sleep disorder, 
and "insomnia" was not a diagnosis in itself; but, rather a 
symptom of the veteran's underlying psychological condition 
of PTSD.  

In sum, the veteran has not been diagnosed with a sleep 
disability.  Although the veteran is noted to suffer from 
some insomnia symptoms, the trouble with his sleep has been 
linked to a psychological disorder.  The August 2005 examiner 
specifically indicated that the veteran had the symptom of 
insomnia related to his PTSD, which was not, in itself, a 
diagnosed sleep disorder.  

As noted above, entitlement to service connection for disease 
or injury is limited to cases in which such there is evidence 
of a current disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998).  

The preponderance of the evidence is against the claim of 
service connection for a sleep disorder; there is no doubt to 
be resolved; and service connection for a sleep disorder is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


IV.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected residuals of a fractured right second metacarpal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independent of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  Id.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Service connection has been established for the residuals of 
a fracture of the right second metacarpal, and the veteran 
asserts that a compensable rating is warranted.  

At VA examination in May 2004, the veteran reported aching 
pain every now and then, but no dysfunction.  After prolonged 
usage, the hand may fatigue and ache, with resolution of 
those symptoms after rest.  On examination, the right and 
left wrists were symmetrical, with normal active and passive 
range of motion without pain.  There was palpable prominence 
of the midshaft second metacarpal, minimally tender.  The 
veteran had normal function of both the right and left hands 
with normal grip strength, fully fisting, pointing function, 
opponens of thumb to all four lesser fingers, all four 
approximate the mid palmar crease.  X-ray studies of the 
right hand were negative.  The diagnosis was, "Residuals, 
Right Hand - Second Metacarpal Fracture."

At VA examination in August 2005, the examiner noted that the 
veteran injured his right hand during service, although x-
rays at that time did not show a fracture.  The fracture was 
noted on a later x-ray, but recent repeated x-rays were 
negative for any residual fracture.  Currently, the veteran 
had intermittent pain at the area of the second metacarpal, 
and he noted decreased endurance in typing.  He was only able 
to type with the right second finger for about 15 minutes 
before having to rest it.  The veteran otherwise had normal 
function with no adverse effects on his daily activities of 
self care or occupation duties.  On examination, the right 
hand had normal appearance and alignment to inspection.  The 
range of motion of all ten finger joints at the MCP, PIP, and 
DIP were normal, full, and painless.  Specifically, there was 
no bony deformity of the right second metacarpal.  Function 
of the right hand was normal, with full fisting, full 
gripping, opponens of the thumb to the other four fingers, 
and all four lesser fingers of the left hand reaching the mid 
palmer crease.  X-ray of the right hand was negative.  The 
diagnosis was right hand residuals of fracture to second 
metacarpal.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  The diagnostic code 
specifically applicable in this case is Diagnostic Code 5229, 
which pertains to limitation of motion of the long finger, 
and applies the same rating for both the minor and major 
hand.

For digits II through V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has 
a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 
4.71a, Table "Evaluation of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand."

Where there is limitation of motion of the index finger with 
a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or where 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  With a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  Id. 

Applying the facts in this case to the rating criteria, a 10 
percent rating is not warranted for the service-connected 
residuals of a fracture of the second right metacarpal under 
Diagnostic Code 5229.  Specifically, the medical evidence in 
this case does not show that the veteran's right second 
metacarpal is limited in motion.  For example, extension was 
not limited by more than 30 degrees nor has there been a 
showing of a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible to 
warrant a compensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  

Furthermore, Diagnostic Codes 5003, 5010 (arthritis), and 
5225 (ankylosis of the fingers) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these disabilities.  Notably, the RO rated 
the veteran's service-connected residuals of a fracture of 
the right second metacarpal under Diagnostic Code 5225, 
pertaining to ankylosis.  As the veteran does not have 
ankylosis of any fingers of the right hand, the more 
appropriate code under which to rate the service-connected 
residuals of a fracture of the right second metacarpal is 
Diagnostic Code 5229, pertaining to limitation of motion of 
the index or long finger.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Regardless of which 
diagnostic code is more appropriate in this case, the 
veteran's service-connected residuals of a fracture of the 
right second metacarpal are not manifested by symptomatology 
which warrants a compensable rating under any potentially 
applicable diagnostic code at this time.  

The Board has also considered the effect of additional range 
of motion of the right second finger due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Although the August 2005 examiner noted that the veteran 
complained of some lack of endurance when typing for more 
than 15 minutes at a time, there was no indication that this 
aspect of limitation further limited motion, and it does not 
appear that this lack of endurance affects the veteran's 
occupational duties.  As noted, the veteran's right hand is 
fully functional with no limitation of motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Consideration is given to whether the veteran is entitled to 
"staged" ratings for his service-connected residuals of a 
fracture of the right second metacarpal; however, at no time 
since service has the service-connected disability been more 
disabling than as currently rated.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).



ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD) is dismissed.

The claim of entitlement to an initial rating in excess of 10 
percent for the service-connected headaches is dismissed.  

Service connection for residuals of a dislocated left thumb 
is denied.

Service connection for a sleep disorder, claimed as insomnia, 
is denied.  

An initial compensable rating for the service-connected 
residuals of a fracture of the second metacarpal of the right 
hand is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


